Citation Nr: 9919044	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-16 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
February 1997 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In his July 1996 application, the veteran submitted a claim 
of entitlement to service connection for both depression and 
post-traumatic stress disorder (PTSD).  However, in a 
statement dated in August 1998, the veteran stated that he 
was withdrawing the issue of service connection for PTSD from 
his pending appeal.  The Board recognizes the effectiveness 
of said withdrawal from the instant appeal.  See 38 C.F.R. 
§ 20.204(b) (1998).


REMAND

The veteran testified at a hearing in August 1998 that the 
initial symptoms of his depression consisted of stomach 
problems, vomiting, and headaches.  He previously submitted 
copies of service medical records reflecting that he was seen 
for such symptoms while he was in the service but he stated 
that he was "not sure" if he was treated for depression 
during service.  The veteran also submitted copies of VA 
treatment records which reflect that he sought treatment for 
GI symptoms in April 1983 and that the physician felt that 
the symptoms were indicative of psychiatric pathology and 
referred him for psychiatric evaluation with a provisional 
diagnosis of depression.

The April 1983 VA medical records submitted into evidence by 
the veteran reflect that he presented with a 6 week history 
of "GI" complaints for which no organic basis could be 
identified.  He was referred for psychiatric evaluation with 
a provisional diagnosis of depression.  The psychiatric 
consultation report reflects that the symptoms exhibited by 
the veteran were suggestive of adjustment disorder and 
depressed mood.  Significantly, these medical record indicate 
that the veteran was hospitalized at the time, as the record 
notes he was examined at his "bedside" in "Ward 6/B."  

The record indicates that, subsequent to the August 1998 
hearing, the hearing officer requested that VA treatment 
records for the period from January 1981 to the present be 
obtained from the VA Medical Center in Dallas, Texas.  A 
notation reflects that these records were requested by phone.  
However, no such records were added to the claims folder.

Based on the above, the Board finds that the record in the 
instant case shows that the veteran was hospitalized in 1983 
at the VA Medical Center in Dallas, Texas, and that while 
hospitalized, he was seen for psychiatric symptoms.  However, 
complete records of said VA hospitalization as well as any 
earlier VA treatment records dating back to January 1981 have 
not been associated with the veteran's claims file.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the veteran has asserted that pertinent 
medical records are in existence and are in the Government's 
possession, any such records which are in existence are 
constructively of record.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Under 38 U.S.C.A. § 5107(a), a claimant has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that a claim of 
entitlement to service connection is well grounded.  Grivois 
v. Brown, 6 Vet. App. 136 (1994); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  A well-grounded claim has been defined as 
being "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[section 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). 

Prior to a determination as to whether the veteran's claim is 
well grounded, VA must collect and review all pertinent 
evidence within its possession.  The failure of the RO or the 
Board to consider any pertinent records of VA treatment which 
are in existence, even though not actually in the records 
assembled for appellate review, may constitute clear and 
unmistakable error.  It is clear that there are VA records in 
existence which may contain evidence pertinent to the 
veteran's claim.  Inasmuch as such records are in VA's 
"possession" pursuant to Bell, even though not yet 
associated with his claims file, the Board concludes that a 
remand is required on the facts of this case. 

Accordingly, this case is remanded for the following:

1.  The RO should obtain copies of all 
medical records for the veteran from the 
VA Medical Center in Dallas, Texas, 
dating from January 1981 to the present, 
and associate all such records obtained 
with the claims file.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the veteran's claim of 
entitlement to service connection for 
depression remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.

The case should then be returned to the Board, if otherwise 
in order, for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


